Citation Nr: 0627506	
Decision Date: 08/31/06    Archive Date: 09/06/06

DOCKET NO.  04-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran served on active duty service from November 1983 
to November 1987 to include active duty for training 
(ACDUTRA) from January 14, 1991 to January 18, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the New 
Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).

Entitlement to service connection for depression was raised 
by the veteran in a statement received in February 2005.  
This issue is referred to the RO for appropriate 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his pulmonary disease was caused by 
exposure to nerve gas while on ACDUTRA.  

The Board notes that service medical records reflect 
treatment while the veteran was on ACDUTRA, but there are no 
medical records for any treatment received by the veteran for 
a pulmonary condition since January 1991.  Further, it does 
not appear that the veteran's claims file was reviewed during 
his May 2003 VA examination.  The examiner stated that the 
review of medical history was based on the veteran's verbal 
history.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  As this question is involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

                1. Send the veteran a corrective VCAA notice 
under 
                38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), 
                that includes an explanation as to the 
information or 
                evidence needed to establish a disability 
rating and an 
                effective date for the claim on appeal, as 
outlined 
                by the Court in Dingess/Hartman v. Nicholson, 
                19 Vet. App. 473 (2006).

2. Obtain copies of all records of 
treatment received by the veteran at VA 
and non-VA medical facilities for a 
pulmonary condition since January 1991.

	     3. The veteran should be afforded a VA examination 
     by a specialist in pulmonary diseases to determine 
the 
     nature, extent and etiology of the veteran's 
pulmonary 
     disease.  The claims folder should be made 
     available to the examiner for review before the 
     examination.  The examiner should direct its 
     attention to treatment received in January 1991 by 
     the veteran.  The examiner must provide an opinion 
     whether it is as likely as not (a 50 percent or 
greater 
     probability) that the veteran has a pulmonary 
     disease which was incurred in or aggravated by the 
     veteran's active duty service, especially exposure 
to reported 
     exposure to nerve gas during ACDUTRA.  A complete 
rational for 
     the opinion should be provided.


               4. After completing the above actions, 
including any 
               additional necessary development, the RO 
should 
               readjudicate the claim of entitlement to 
service 
               connection for a pulmonary disorder, 
considering any 
               new evidence secured.  If the disposition 
remains 
               unfavorable, the RO should furnish the veteran 
and his 
               representative a supplemental statement of the 
case 
               and afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need not take action unless otherwise 
informed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



